Citation Nr: 1228402	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Whether new and material evidence to reopen a claim of service connection for residuals of a right femur fracture (claimed as a right hip condition) has been received.

3.  Whether new and material evidence to reopen a claim of service connection for a right leg disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from March 1984 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  

In this case, the Veteran initially requested a Board hearing in Washington, D.C., which was scheduled in July 2012.  Prior to the scheduled hearing date, the Veteran requested a Board videoconference at the RO.  In August 2012, the undersigned granted the Veteran's motion to reschedule the hearing date.  See 38 C.F.R. § 20.704 (2011).  Therefore, remand is necessary so that the Veteran may be scheduled for a Board videoconference hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board videoconference hearing at the RO, as soon as it is practically possible.  The Veteran and his representative should be fully notified of the time and place of this hearing.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


